 Case: 4:18-cv-00273-JAR Doc. #: 110 Filed: 04/30/20 Page: 1 of 2 PageID #: 850



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       DAVID JAMES BRODIGAN,                       )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )          Case No. 4:18-cv-00273-JAR
                                                   )
       BEN E. SWINK, M.D., et al.,                 )
                                                   )
                    Defendants.                    )
                                                   )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on two motions filed by Plaintiff David James Brodigan:

Third Motion for Appointment of Counsel (Doc. 103); and Motion for Leave to File Memorandum

in Support of Third Motion for Appointment of Counsel (Doc. 105).

       Plaintiff alleges numerous violations of his civil rights stemming from the alleged denial

of medical treatment for an inguinal hernia. (See Doc. 9 at 3.) Upon initial review, the Court

denied Plaintiff’s request for appointment of counsel, finding that the factual and legal issues of

the case were not complex and that Plaintiff was able to represent his own interests. (Id. at 9.)

Since then, Plaintiff sought reconsideration of that denial. (Docs. 34, 54.) The Court denied the

motion, reiterating its finding that Plaintiff’s grasp of the straightforward factual and legal issues

demonstrates his ability to proceed pro se. (Doc. 62.)

       Plaintiff now asks a third time for appointment of counsel, citing the recent restrictions

placed on him due to the Corona Virus pandemic. (Doc. 103). He proffers a memorandum in

support as well as an affidavit from a fellow inmate stating that he can no longer assist Plaintiff

with legal matters. (Doc. 105; see also Doc. 99 at 3-4.)
 Case: 4:18-cv-00273-JAR Doc. #: 110 Filed: 04/30/20 Page: 2 of 2 PageID #: 851



        There is no constitutional or statutory right to counsel in civil cases. See Philips v. Jasper

Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). In determining whether to appoint counsel in a civil

case, the Court should consider the factual complexity of the issues, the ability of the indigent

person to investigate the facts, the existence of conflicting testimony, the ability of the indigent

person to present the claims, and the complexity of the legal arguments. Id. (citing Edgington v.

Missouri Dep’t of Corr., 85 F.3d 777, 780 (8th Cir. 1995)).

        The Court has considered Plaintiff’s Motion and his memorandum in support. It goes

without saying that the current circumstances complicate matters for litigants, especially confined

litigants. However, the factual and legal issues present in this case remain the same as does the

Court’s assessment of Plaintiff’s capabilities. Of note, the Court recently extended the discovery

deadline by ninety days; an extension that should significantly address the logistical challenges

posed by the current pandemic. (Doc. 90.) Given that extra time, the Court believes Plaintiff can

continue to represent his own interests in this case despite recent external events. The Court takes

note of the proffered affidavit but finds it of little import to its analysis.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff David James Brodigan’s Motion for Leave to

File Memorandum in Support of Third Motion for Appointment of Counsel (Doc. 105), is

GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Third Motion for Appointment of Counsel

(Doc. 103), is DENIED.

        Dated this 30th day of April, 2020.


                                                     ________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE
